Title: Notes on Debates, 10 April 1783
From: Madison, James
To: 


Thursday Apl. 10.
Letters rcd. from Genl. Carlton & Admiral Digby inclosing British proclamation of cessation of arms &c also Letters from Docr. Franklin & Mr. Adams, notifying the conclusion of Preliminaries between G. B. & F. & Spain, with a declaration entered into with Mr. Fitzherbert applying the epochs of cessation to the case of G. B. & U. S. These papers were referred to Secy. of F. A. to report a proclamation for Congs. at 6 OClock—at which time Congs. met & recd. report nearly as it stands on the Journal of Friday, Apl. 11. After some consideration of the Report as to the accuracy & propriety of which a diversity of sentiments prevailed, they postponed it till next day. They Secy also reported a Resolution directing Secy. at War and Agent of Marine to discharge all prisoners of war.
